OPINION — AG — ** LEASE FOR OIL AND AGENCY — STATE AGENCY ** " THE STATE GAME AND FISH COMMISSION IS CONSIDERING THE POSSIBILITY OF LEASING SOME GAME AND FISH LAND FOR OIL AND GAS DEVELOPMENT. CAN YOU ADVISE IF THE BOARD CAN LEGALLY SELL SUCH LEASES OR CONTRACTS AND WHAT STEPS ARE NECESSARY TO CONFORM TO THE STATUTES. " — IF AND WHEN THE STATE GAME AND FISH COMMISSION DECIDES TO LEASE STATE LANDS UNDER ITS CONTROL AND MANAGEMENT FOR OIL AND GAS DEVELOPMENT. (LEASES, STATE AGENCY) CITE: 28 O.S. 20 [28-20] (FRED HANSEN)